15‐331 
        Doe v. Capeci et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 7th day of January, two thousand sixteen. 
                                          
        PRESENT:  RALPH K. WINTER, 
                     RICHARD C. WESLEY, 
                     CHRISTOPHER F. DRONEY, 
                                         Circuit Judges. 
        ____________________________________________  
         
        UNITED STATES OF AMERICA, 
                                  Plaintiff‐Appellee, 
         
                     ‐v.‐                                        No. 15‐331 
         
        JOHN DOE, 
                                  Defendant‐Appellee, 
                                   
                     ‐v.‐ 
         
        JERRY CAPECI, GANG LAND NEWS, 
                                  Appellants. 

        
             The Clerk of Court is respectfully requested to amend the caption as set forth above. 
____________________________________________  
 
FOR APPELLANTS:        RICHARD H. DOLAN, Schlam Stone & Dolan LLP, 
                       New York, NY. 
 
FOR APPELLEE:          DANIEL HABIB, Federal Defenders of New York, Inc., 
                       New York, NY, for Defendant‐Appellee John Doe. 
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 

New York (Karas, J.). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the District Court be and hereby 

is AFFIRMED. 

      Intervenors‐Appellants Jerry Capeci and Gang Land News (collectively, 

“Intervenors”) appeal the order of the United States District Court for the 

Southern District of New York denying Intervenors’ motion to unseal a pending 

criminal case against Defendant‐Appellee John Doe, an FBI cooperative witness 

in several organized crime prosecutions.  This Court has jurisdiction under the 

collateral order doctrine “because an order of closure ‘is a final decision as to an 

intervenor.’”  United States v. Haller, 837 F.2d 84, 86 (2d Cir. 1988) (citation 

omitted).  This Court examines the District Court’s factual findings for clear 

error, its legal determinations de novo, and its ultimate decision to deny an 



                                            2
unsealing motion for abuse of discretion.  See United States v. Doe, 63 F.3d 121, 125 

(2d Cir. 1995).  Given that the District Court’s discretion is here cabined by 

constitutional interests, however, this Court’s abuse of discretion review “is more 

rigorous” than it would be the typical case.  Id. (citations and internal quotation 

mark omitted).   

      The District Court’s January 23, 2015 denial of Intervenors’ December 30, 

2015 motion incorporates by reference the reasons “previously provided” in the 

court’s comprehensive August 7, 2014 analysis denying an earlier motion to 

unseal.  App’x 50.  The District Court here carefully and comprehensively 

considered the record in light of this Court’s four‐factor framework under United 

States v. Doe, 63 F.3d 121 (2d Cir. 1995), and the District Court operated within its 

proper discretion in crafting and maintaining the sealing order.  

      We have considered all of Intervenors’ remaining arguments and find 

them to be without merit.  Accordingly, for the reasons set forth above, the order 

of the District Court is AFFIRMED.1 

                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           


 The District Court shall calendar this matter on a rotating 90‐day basis in order to 
1

determine whether modification of its sealing order is appropriate under governing 
principles. 
                                              3